DETAILED ACTION

Response to Arguments
Applicant's arguments filed 07/28/2021 with respect to the rejections under 35 USC 101 have been fully considered but they are not persuasive.
The applicant argues that the claims are patent eligible as being similar to example 39 and improving another technology or technical field.
The examiner respectfully submits that the amended limitations are directed to further defining the data pairs, executing a model training process that defines and tests a plurality of models, and selecting a model to determine to determine an optimal price. The recited training process is a merely at best a standard machine learning training process for defining an optimal operating model, which may be analogized to a human performing a model training process by hand. The recitations amount to merely executing the abstract idea of optimizing the model for predicting optimal value using a computing device. The limitations are not analogous to example 39 because there is no integrated and automated feedback loop for improving the models for optimization, nor does the claim integrate into a practical application beyond outputting a value. The value is not utilized for any further processes or decisions. Addressing lost sales opportunities is an implicit function of optimizing the item value, while the claims are directed to a business solution to a business problem of optimizing item pricing, which is not a technical improvement. Updated rejections included below.
Applicant's arguments filed 07/28/2021 with respect to the rejections under 35 USC 102 have been fully considered but they are not persuasive.
The applicant argues that the reference should be excluded as prior art due to common assignee exception, and that the 102(a)(1) rejection is improper.

The applicant argues that Sarin fails to teach the data pairs as claimed.
The examiner respectfully submits that Sarin discloses “between two periods” which would include a “day”, as well as teachings for historic data for “day of week” (Table 1), historic price vs volume (Table 1), price vs store ([0035]), price and volume for item store combination ([0052]). Sarin further teaches store format or type as a factor for determining pricing (Table 1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical process or a method of organizing human activity such as a fundamental economic principle or commercial interaction of optimizing value without significantly more. 
The claims recite 
A method for item-specific value optimization implemented on at least one processor, comprising: 
receiving, by a value optimization component implemented on the at least one processor, a data request for an item; 
obtaining item-entity data corresponding to the item and one or more individual entities; 
generating one or more entity-specific item value arrays for the item based on the obtained item-entity data, an individual entity-specific item value array corresponding to an individual entity, the one or more entity-specific item value arrays including one or more item values associated with the item and one or more timestamps associated with the one or more item values; 
generating volume data associated with the item based on the generated one or more entity-specific item value arrays, the volume data including a number of value-volume pairs, a number of volume-date pairs, and a number of date-value pairs, wherein the number of value- volume pairs is a quantity of the item sold at the item value, the number of volume-date pairs is the quantity of the item sold for each and every date, and the number of date-value pairs is a price point of the item for the each and every date; 
calculating individual durations for individual item values of the one or more item values based on the generated volume data; 
identifying, by a normalization component communicatively coupled to the value optimization component, one or more entity-specific factors associated with the item-entity data; 
normalizing the generated volume data based on the one or more entity-specific factors and the calculated individual durations; and 
integrates the item-entity data and the normalized volume data;
executes a plurality of machine learning models to process the integrated item- entity data and normalized volume data, wherein the processing includes creating a training dataset using the generated volume data and building a test dataset to test the plurality of machine learning models;
generating an item-specific value optimization output based on the normalized volume data and the executed plurality of machine learning models, the generated item-specific value optimization output automatically addressing lost sales opportunities.
The highlighted portions of the claims are directed to the abstract idea of performing mathematical calculations, or alternatively, a certain method of organizing human activity such as a fundamental economic principle of optimizing value based on supply/demand information or the commercial interaction of a sales or marketing activity such as optimizing item value. The recited training process is a merely at best a standard machine learning training process for defining an optimal operating model, which may be analogized to a human performing a model training process by hand.  
This judicial exception is not integrated into a practical application because the only additional elements claimed are generic processors, which merely amounts to instructions to implement the abstract idea using a computer (MPEP 2106.05(f)). The recitations amount to merely executing the abstract idea of optimizing the model for predicting optimal value using a computing device.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above with respect to the integration into an abstract idea the only additional elements claimed are generic processors, which merely amounts to instructions to implement the abstract idea using a computer (MPEP 2106.05(f)).
Independent claims 1 and 16 are merely system and computer storage claims comprising the abstract idea of method claim 10. The additional elements of “computer”, “interface”, and “communication network” are generic computing devices, which merely amounts to instructions to implement the abstract idea using a computer (MPEP 2106.05(f))
Dependent claims 2 – 9, 11 – 15, and 17 – 20 merely provide additional limitations directed to the abstract idea, but do not recite any further additional elements sufficient to integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea.
The claims are not patent eligible.


Claims 16 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se, (see MPEP § 2106, subsection I).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarin et al. (US 2017/0116631).

Regarding claim 1, Sarin teaches:
A system for item-specific value optimization, the system comprising: 
an interface coupled to a communication network ([0180]); 
at least one processor coupled to the interface via the communication network ([0180]); 
a value optimization module ([0017]), implemented on the at least one processor, that: 
receives a data request for an item; 
obtains item-entity data corresponding to the item and one or more individual entities; 
generates one or more entity-specific item value arrays for the item based on the obtained item-entity data, an individual entity-specific item value array corresponding to an individual entity, the one or more entity-specific item value arrays including one or more item ([0023], FIG. 2, [0035]); 
generates volume data associated with the item based on the generated one or more entity-specific item value arrays, the volume data including a number of value-volume pairs, a number of volume-date pairs, and a number of date-value pairs ([0052]), wherein the number of value- volume pairs is a quantity of the item sold at the item value, the number of volume-date pairs is the quantity of the item sold for each and every date, and the number of date-value pairs is a price point of the item for the each and every date (Sarin discloses “between two periods” which would include a “day”, as well as teachings for historic data for “day of week” (Table 1), historic price vs volume (Table 1), price vs store ([0035]), price and volume for item store combination ([0052])); and 
calculates individual durations for individual item values of the one or more item values based on the generated volume data ([0015]); and 
a normalization module communicatively coupled to the value optimization module that: 
identifies one or more entity-specific factors associated with the item-entity data ([0048]); 
normalizes the generated volume data based on the one or more entity-specific factors and the calculated individual durations ([0048], [0052]); and
integrates the item-entity data and the normalized volume data; 
executes a plurality of machine learning models to process the integrated item- entity data and normalized volume data, wherein the processing includes creating a training dataset using the generated volume data and building a test dataset to test the plurality of machine learning models ([0058], [0070] – [0074]);  
generates an item-specific value optimization output based on the normalized volume data ([0052]), and the executed plurality of machine learning models, the generated item-specific value optimization output automatically addressing lost sales opportunities (“Waste” [0017], [0032]).
Regarding claim 2, Sarin teaches ([0058], [0089] – [0093]):

identifying one or more overlapping intervals of an individual item value between two or more individual entities; 
calculating one or more overlap durations for the identified one or more overlapping intervals; and 
filtering out the calculated one or more overlap durations as the calculated individual durations are computed for the individual item values.
Regarding claim 3, Sarin teaches ([0167] – [0168]; i.e. seasonal items):
The system of claim 1, wherein the value optimization module further: 
identifies inventory data for the item at a per-individual entity basis using the obtained item-entity data; 
determines whether the inventory data for the item indicates an absent inventory status; 
in response to a determination that the absent inventory status is indicated for the item, calculates a duration associated with the absent inventory status for the item based on the identified inventory data; and 
adjusts the volume data associated with the item based on the calculated duration associated with the absent inventory status.
Regarding claim 4, Sarin teaches ([0167] – [0168]):
The system of claim 1, wherein the value optimization module further: 
identifies transaction data for the item at a per-individual entity basis using the obtained item-entity data; 
determines whether the transaction data for the item indicates an absent volume status for one or more dates; 
in response to a determination that the absent volume status is indicated for the item for the one or more dates, calculates the individual item values for the item for individual dates of the one or more dates; and 

Regarding claim 5, Sarin teaches  ([0167] – [0168]):
The system of claim 4, wherein calculating the individual item values for the item for an individual date of the one or more dates further includes identifying a nearest previous date relative to the individual date, the nearest previous date having a corresponding item value for the item, and generating a date-value pair for the individual date using the corresponding item value of the identified nearest previous date.
Regarding claim 6, Sarin teaches ([0024] – [0032]):
The system of claim 1, further comprising: 
an elasticity estimation module, implemented on the at least one processor, that: 
obtains the item-entity data and the generated item-specific value optimization output; 
identifies a value response curve for the item using the obtained item- entity data and the generated item-specific value optimization output; and 
generates an item-specific elasticity measure for the item.
Regarding claim 7, Sarin teaches ([0024] – [0032], [0094]):
The system of claim 6, wherein the elasticity estimation module further comprises: 
a lost sale component, the lost sale component configured to provide an indication to the elasticity estimation module as to whether a lost sale factor applies to the item associated with the individual entity for a given time period, such that the determined elasticity measure for the item is calculated at least in part using the lost sale factor.
Regarding claim 8, Sarin teaches ([0024] – [0032], [0070] – [0074], [0094]):
The system of claim 1, further comprising: 
an impact estimation component that: 
obtains the item-entity data and the normalized volume data; 
obtains competitor data; 
calculates item affinity and item substitutability data for the item; 

applies outlier treatment to the integrated item data; 
processes the integrated item data using the plurality of machine learning models; 
calculates individual mean absolute percentage errors for the processed integrated item data for each of the plurality of machine learning models; 
selects a machine learning model of the plurality of machine learning models based on the calculated individual mean absolute percentage errors; and 
calculates an item-specific elasticity value for the item based on the selected model.
Regarding claim 9, Sarin teaches ([0017]):
The system of claim 1, wherein the individual entity is a specific retail store location, and the entity-specific factors include at least one of a format of the individual entity, a size of the individual entity, a region of the individual entity, or an inventory of the individual entity, the format being a variable type of the entity within a larger entity environment, the size being an available square footage of space for the individual entity, the region being a geo-physical location of the individual entity, and the inventory being information regarding other items, products, or services provided by or offered at the individual entity (Table 1).

Regarding claims 10 – 20, the claims are rejected under similar rationale as corresponding system claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624